Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   July 31, 2014

The Court of Appeals hereby passes the following order:

A14A1778. LEWIS CORLEY et al. v. OCWEN LOAN SERVICING et al.

      Lewis and Lucille Corley, plaintiffs in the case below, seek appellate review
of the superior court’s April 2, 2014 order rejecting their most recent attempt to
challenge a 2011 residential foreclosure.1 The Corleys filed a wrongful foreclosure
action and, in February 2013, the superior court granted summary judgment to the
defendants. The Corleys did not appeal. However, in May 2013 and again in
July 2013, they moved to set aside the summary judgment on the ground that they had
not received timely notice of the order. In August 2013, the trial court denied the
Corleys’ request for re-entry. Again, the Corleys did not appeal. Instead, in February
2014, they filed an “Emergency Motion to Set Aside Order Denying Re-Entry . . . .”
The trial court denied the motion on April 2, and the Corleys filed this appeal.

      1
         The underlying case appears to be the Corleys’ fourth superior-court action
challenging the foreclosure. According to the Corleys, this unique procedural posture
is largely the result of the Gwinnett County superior court’s requirement that, if a
party seeks to file a pleading more than 30 days after entry of a final judgment, that
pleading must be filed not only as a post-judgment motion in the existing case, but
also as an initial pleading in a new case. Although we have concerns about the
propriety of such a practice, we decline to address the issue at this time.
        In their notice of appeal, the Corleys indicate that they are seeking review of
the trial court’s order in the most recent case; they identify their earlier actions only
as related cases. But because substance controls over nomenclature, we decline to
construe the challenged ruling as a final judgment in a fourth action. Instead, as
discussed infra, we have construed the February 2014 motion as one seeking
reconsideration of the superior court’s August 2013 order.
      In their February 2014 motion, the Corleys reiterated their argument that the
summary judgment order should be set aside for lack of timely notice, and they urged
the trial court to reconsider its refusal to re-enter that decision. This motion, was,
therefore, a motion for reconsideration of the trial court’s August 2013 order. See
Kuriatnyk v. Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010) (in pleadings,
substance controls over nomenclature). And a trial court’s order denying such a
motion is not subject to appellate review. See Bell v. Cohran, 244 Ga. App. 510, 511
(536 SE2d 187) (2000).
      Alternatively, to the extent the Corleys’ motion could be construed as an
OCGA § 9-11-60 (d) motion to set aside the court’s August 2013 order refusing to
re-enter the summary judgment decision, they still would not be entitled to a direct
appeal. Orders denying such motions are subject to the discretionary appeal
procedures.    See OCGA § 5-6-35 (a) (8); Arrowhead Alternator v. CIT
Communications Finance Corp., 268 Ga. App. 464, 466 (602 SE2d 231) (2004).
      Because the trial court’s April 2, 2014 order is not subject to appellate review,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                        07/31/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.